Citation Nr: 0824763	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 10 percent for acne 
vulgaris. 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The veteran was last examined by VA in May 2003.  In October 
2007, the veteran submitted facial photographs, which were 
reviewed by a VA dermatologist in January 2008.  The 
dermatologist reported that the skin lesions that were shown 
in the photographs were not consistent with acne vulgaris and 
that the lesions appeared to be some form of airborne contact 
dermatitis although it was difficult to determine without a 
good history and actual physical examination. 

Under 38 C.F.R. § 3.327, a reexamination will be requested 
whenever there is a need to verify the current severity of a 
disability.  Accordingly, the case is REMANDED for the 
following action:

1. Schedule the veteran for VA 
examination by a dermatologist to 
determine the current level of impairment 
due to the service-connected acne 
vulgaris.  The claim folders must be made 
available to the examiner for review. 



The examiner should indicate: 

a). Whether the veteran has superficial 
acne or deep acne, that is, deep inflamed 
nodules and pus-filled, and if deep acne 
is found, whether the acne affects 40 
percent or more of the face and neck; or, 

b). Whether acne vulgaris is manifested 
by two or more of the following 
characteristics of disfigurement: 

i). A scar 5 or more inches (13 or 
more cm.) in length;

ii). A scar at least one-quarter 
inch (0.6 cm.) wide at the widest 
part; 

iii). The surface contour of any 
scar is elevated or depressed on 
palpation; 

iv). A scar is adherent to 
underlying tissue;  

v). The skin is hypo-or hyper-
pigmented in an area exceeding six 
square inches (39 sq. cm.);  

vi). The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 sq. cm.); 

vii). Underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.); or 

viii). Skin indurated and inflexible 
in an area exceeding six square 
inches (39 sq. cm.). 



3.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).







 Department of Veterans Affairs


